Citation Nr: 9934096	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for carcinoma of the 
rectum, claimed as residuals of ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in February 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a hearing before a member of the 
Board in July 1999.  


FINDINGS OF FACT

1. The service medical records are silent as to complaints, 
treatment, or diagnosis referable to colon or rectal 
cancer.

2. There has been no establishment of an etiologic nexus 
between colon or rectal cancer, first demonstrated in 1992 
and service.

3. There is no competent evidence that the veteran was 
exposed to ionizing radiation during service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for carcinoma of the colon 
and rectum. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a malignant tumor, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for colon and 
rectal cancer as a residual of exposure to ionizing radiation 
that he states that he was exposed to while on active duty.  
Service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
which will be presumptively service connected for veterans 
who engaged in "radiation risk activity" under the 
provisions of 38 U.S.C.A. § 1112(c). 38 U.S.C.A. § 1112(c) 
(West 1991).  Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be 
established.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The veteran has contended that his radiation exposure is the 
result of work he did in cooperation with the United States 
Secret Service as part of his duty as an Explosive Ordinance 
Disposal specialist.  He states that he was exposed to excess 
X-ray radiation as part of this duty.  He specifically states 
that he did not participate in any of the "radiation risk 
activities" as set forth in 38 U.S.C.A. § 1112.  Therefore, 
that provision is not applicable and consideration must now 
be given to the provisions of 38 C.F.R. § 3.311.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307  or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses. When dose 
estimates provided pursuant to paragraph (a)(2) of this 
section are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.
(2)	Request for dose information. Where necessary 
pursuant to paragraph (a)(1) of this section, dose information 
will be requested as follows:
(i)	Atmospheric nuclear weapons test participation 
claims.
In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense.
(ii)	Hiroshima and Nagasaki occupation claims. In all 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data 
will be requested from the Department of Defense.
(iii)	Other exposure claims. In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on available 
methodologies.
(3)	Referral to independent expert. When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director of 
the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim. For purposes of this paragraph:
(i)	The difference between the claimant's estimate and 
dose data derived from official military records shall 
ordinarily be considered material if one estimate is at least 
double the other estimate.
(ii)	A dose estimate shall be considered from a 
"credible source" if prepared by a person or persons certified 
by an appropriate professional body in the field of health 
physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim.
(4)	Exposure. In cases described in paragraph 
(a)(2)(i) and (ii) of this section:
(i)	If military records do not establish presence at 
or absence from a site at which exposure to radiation is 
claimed to have occurred, the veteran's presence at the site 
will be conceded.
(ii)	Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure if 
the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when the 
claimed exposure occurred.
(b)	Initial review of claims. 
(1)	When it is determined:
(i)	A veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed;
(ii)	The veteran subsequently developed a radiogenic 
disease; and
(iii)	Such disease first became manifest within the 
period specified in paragraph (b)(5) of this section; before 
its adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in accordance 
with paragraph (c) of this section. If any of the foregoing 3 
requirements has not been met, it shall not be determined that 
a disease has resulted from exposure to ionizing radiation 
under such circumstances. 
(2)	For purposes of this section the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: 
(i)	All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular cataracts; 
(xvii)	Non-malignant thyroid nodular disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central nervous system;
(xxi)	Cancer of the rectum; and 
(xxii)	Lymphomas other than Hodgkin's disease.
(xxiii) 	Prostate cancer; and 
(xxiv)	Any other cancer.
(3)	For purposes of paragraphs (a)(1) and (b)(1) of 
this section, "radiogenic disease" shall not include 
polycythemia vera.
(4)	If a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of this section, 
VA shall nevertheless consider the claim under the provisions 
of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 
(5)	For the purposes of paragraph (b)(1) of this 
section: 
(i)	Bone cancer must become manifest within 30 years 
after exposure; 
(ii)	Leukemia may become manifest at any time after 
exposure; 
(iii)	Posterior subcapsular cataracts must become 
manifest 6 months or more after exposure; and 
(iv)	Other diseases specified in paragraph (b)(2) of 
this section must become manifest 5 years or more after 
exposure.
(c)	Review by Under Secretary for Benefits. 
(1)	When a claim 
is forwarded for review pursuant to paragraph (b)(1) of this 
section, the Under Secretary for Benefits shall consider the 
claim with reference to the factors specified in paragraph (e) 
of this section and may request an advisory medical opinion 
from the Under Secretary for Health.
(i)	If after such consideration the Under Secretary 
for Benefits is convinced sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not the veteran's disease resulted from exposure to radiation 
in service, the Under Secretary for Benefits shall so inform 
the regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this section.
(ii)	If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.
(2)	If the Under Secretary for Benefits, after 
considering any opinion of the Under Secretary for Health, is 
unable to conclude whether it is at least as likely as not, or 
that there is no reasonable possibility, the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this section.
(3)	For purposes of paragraph (c)(1) of this section, 
"sound scientific evidence" means observations, findings, or 
conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and "sound medical 
evidence" means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so 
reasonable and logical as to serve as the basis of management 
of a medical condition.
(d)	Referral to outside consultants. 
(1)	Referrals pursuant 
to paragraph (c) of this section shall be to consultants 
selected by the Under Secretary for Health from outside VA, 
upon the recommendation of the Director of the National Cancer 
Institute.
The consultant will be asked to evaluate the claim and provide 
an opinion as to the likelihood the disease is a result of 
exposure as claimed.
(2)	The request for opinion shall be in writing and 
shall include a description of:
(i)	The disease, including the specific cell type and 
stage, if known, and when the disease first became manifest;
(ii)	The circumstances, including date, of the 
veteran's exposure;
(iii)	The veteran's age, gender, and pertinent family 
history;
(iv)	The veteran's history of exposure to known 
carcinogens, occupationally or otherwise;
(v)	Evidence of any other effects radiation exposure 
may have had on the veteran; and
(vi)	Any other information relevant to determination of 
causation of the veteran's disease.
The Under Secretary for Benefits shall forward, with the 
request, copies of pertinent medical records and, where 
available, dose assessments from official sources, from 
credible sources as defined in paragraph (a)(3)(ii) of this 
section, and from an independent expert pursuant to paragraph 
(a)(3) of this section.
(3)	The consultant shall evaluate the claim under the 
factors specified in paragraph (e) of this section and respond 
in writing, stating whether it is either likely, unlikely, or 
approximately as likely as not the veteran's disease resulted 
from exposure to ionizing radiation in service. The response 
shall set forth the rationale for the consultant's conclusion, 
including the consultant's evaluation under the applicable 
factors specified in paragraph (e) of this section. The Under 
Secretary for Benefits shall review the consultant's response 
and transmit it with any comments to the regional office of 
jurisdiction for use in adjudication of the claim.
(e)	Factors for consideration. Factors to be 
considered in determining whether a veteran's disease resulted 
from exposure to ionizing radiation in service include:
(1)	The probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation;
(2)	The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology;
(3)	The veteran's gender and pertinent family history;
(4)	The veteran's age at time of exposure;
(5)	The time-lapse between exposure and onset of the 
disease; and
(6)	The extent to which exposure to radiation, or 
other carcinogens, outside of service may have contributed to 
development of the disease.
(f)	Adjudication of claim. The determination of 
service connection will be made under the generally applicable 
provisions of this part, giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant, and to 
the evaluations published pursuant to § 1.17  of this title. 
With regard to any issue material to consideration of a claim, 
the provisions of § 3.102  of this title apply.
(g)	Willful misconduct and supervening cause. In no 
case will service connection be established if the disease is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence to establish that a supervening, 
nonservice-related condition or event is more likely the cause 
of the disease.  38 C.F.R. § 3.311.  

The medical evidence of record shows that the veteran had no 
signs or symptoms of colon or rectal cancer while on active 
duty.  Records from his private physicians show that cancer 
of the colon and rectum was first noted in early 1992.  The 
veteran underwent surgery, radiation therapy and chemotherapy 
for this disease.  

The cancer for which the veteran is claiming service 
connection is found on the list of diseases for which service 
connection on the basis exposure to ionizing radiation may be 
presumed.  Therefore, the question before the Board is whether 
or not the veteran may be included in that class of veterans.  
After review of the extensive evidence of record, it is found 
that he may not.  The veteran's contentions regarding his 
radiation exposure center on allegations that he was exposed 
while operating X-ray machines in connection with work with 
the United States Secret Service.  The many attempts made by 
the RO to verify this exposure have not been successful.

It is noted that a search of his service records shows that 
there is no Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) on file.  The RO has attempted to 
confirm the veteran's claim that he was exposed to ionizing 
radiation by sending letters to several sections of the 
Department of the Army and the Department of Defense.  The 
Chief of the U.S. Army Ionizing Radiation Dosimetry Center, an 
official of the U.S. Army Chemical and Biological Defense 
Command, and an official of the U.S. Army Chemical School, 
among others, all indicate that they have no information 
regarding any possible ionizing radiation exposure that the 
veteran may have had during service.  In February 1997, the RO 
submitted a request for a radiation review and preparation of 
a radiation dose estimate to the VA Undersecretary of Health.  
The response from a VA physician, dated in February 1997, 
showed that such an estimation was impossible due to the 
complete lack of any records of occupational exposure to 
ionizing radiation.  In the absence of a dose estimate, it was 
not possible to provide a medical opinion regarding the 
likelihood that the veteran's colon cancer could be attributed 
to exposure to ionizing radiation during service.  

A letter, dated in July 1998, has been received from an 
official of the Office of the Assistant Secretary for Manpower 
and Reserve Affairs of the Department of the Army.  It is 
indicated that in April 1998, Army officials met with the 
veteran and discussed the veteran's exposure history as an 
explosives ordnance technician in the Army.  An investigator 
for the Army Center for Health Promotion and Preventive 
Medicine was working with the Technical Security Division of 
the Secret Service to provide an estimate of the veteran's 
radiation exposure while he assisted the Secret Service in 
checking baggage and other parcels during presidential visits 
to California between 1967 and 1969.  

In a letter, dated in September 1998, an official with the 
U.S. Army Center for Health Promotion and Preventive Medicine 
of the Department of the Army stated that in investigation 
into the veteran's ionizing radiation exposure had been 
completed.  It was concluded that, based on the veteran's 
history of an assignment with the 58th Ordnance Detachment, 
Fort MacArthur, California between October 1967 and April 
1969, and concurrent to his work with the U.S. Secret Service 
in California, it was their opinion that it could be 
reasonably assumed that there was a strong presumption of 
ionizing radiation exposure.  It was indicated that the 
veteran should have been monitored for occupational exposure 
to radiation in connection with his duty using X-ray 
equipment, but was apparently not.  There was also an 
apparent lack of training provided to the veteran in the use 
of this equipment by the U.S. Secret Service.  The conclusion 
was based on the assignment history and a study performed in 
1991 at the request of the U.S. Secret Service by the 
National Institute for Occupational Safety and Health.  The 
study characterized the ionizing radiation emitted from a 
portable baggage X-ray machine used by the Secret Service in 
the late 1960's.  

A hearing was held before a member of the Board in Washington 
D.C. in July 1999.  The veteran gave specific details of his 
history of exposure to an X-ray machine during service.  

These statements show that, at least, two government 
officials believe that it is likely that the veteran was 
exposed to ionizing radiation during service.  However, these 
opinions are based solely on the veteran's uncorroborated 
history of exposure to the portable X-ray machines.  Such an 
opinion is not considered to be sufficient to render the 
claim plausible. Cf.  Reonal v. Brown, 5 Vet. App. 458 (1993) 
(the mere recitation of his history does not constitute 
competent medical evidence of a connection with service); 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Moreover, there is no 
dose estimate in either letter and VA officials have 
indicated that such an estimate is impossible given the 
paucity of information that is available.  

As it has not been demonstrated that the veteran was exposed 
to ionizing radiation during service, service connection for 
the claimed condition under regulations applicable to such 
service is not appropriate.  

Nevertheless, while the veteran's contentions have primarily 
centered on his claim of exposure to ionizing radiation 
during service, service connection must also be considered on 
a direct basis, that is, it must also be determined if any of 
these conditions may be directly related to the veteran's 
periods of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  

In the instant case, the cancer of the veteran's colon and 
rectum was not demonstrated until many years after his 
discharge from active duty.  For his claim to be well 
grounded, the veteran would have to submit competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  He has not done so 
in this case.  Therefore, service connection is denied.  


ORDER

The claim for service connection for colon and rectal cancer 
is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

